DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/21 has been entered.
Drawings
The drawings were received on 1/27/21.  These drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11: this claim appears to repeat limitations amended into preceding claim 7. Claim 7 already requires “a bottom portion having a ledge portion” and “the bottom portion formed between the bottom edge of the slanted back wall portion, the front straight wall portion and the pair of side wall portions”. So claim 11 is not further limiting because it repeats these limitations. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 7, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Meyer (US 2017567).
Claim 1: Meyer discloses a bowl (see Figs 1-2) comprising: a basin portion (see annotations) having a slanted back wall portion having a convex shaped surface (see annotations), a bottom portion (see annotations), a front straight wall portion (see annotations), a pair of side wall portions (see annotations), and a top portion having a continuous upper lip portion (see annotations) having a portion opposite the front straight wall portion having a convex shaped upper surface adjacent to the convex shaped surface; and a handle (see annotations) extending from the top portion adjacent to the portion having the convex upper surface since dictionary.com defines “adjacent” as “lying near, close, or contiguous; adjoining; neighboring” and the handle is close to or neighboring the entire bowl by laying across over half of it. It is noted that applicant’s claim does not require that the handle be non-removably joined to the top portion nor that the handle be integrally formed with the bowl or basin.
Claim 3: Meyer discloses the slanted back wall portion comprising a bottom edge with the bottom portion formed between the bottom edge of the slanted back wall portion and the front straight wall portion and the pair of side wall portions (see annotations). 
Claim 5: Meyer discloses the slanted back wall portion having an edge (see dashed line of Fig 1) with the bottom portion extending between the edge and the front straight wall portion forming a ledge (22) therebetween (see Fig 1 & annotations). 

    PNG
    media_image1.png
    722
    858
    media_image1.png
    Greyscale

Claims 7 and 11: Meyer discloses a bowl for use with hair color and a hair coloring brush (1; Col 1, 1-5) the bowl comprising: a basin portion having a slanted convex shaped back wall portion (see annotations) and a bottom edge (see dashed line of Fig 1), a bottom portion having a ledge portion (22 & see annotations), a front straight wall portion (see annotations), a pair of side wall portions (see annotations), and a top portion (see annotations) having a continuous upper lip portion with the lip having a portion opposite the front straight wall portion and having a convex shaped upper surface (see annotations) adjacent to the convex shaped surface (see annotations), the bottom portion formed between the bottom edge of the slanted back wall portion (dashed line of Fig 1), the front straight wall, and the pair of side wall portions (see annotations) and a handle (see annotations) extending from the top portion adjacent to the portion having the convex upper surface since dictionary.com defines “adjacent” as “lying near, close, or contiguous; adjoining; neighboring” and the handle is close to or neighboring the entire bowl by laying across over half of it. It is noted that applicant’s claim does not require that the handle be non-removably joined to the top portion nor that the handle be integrally formed with the bowl or basin.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 2017567). 
Claims 4 and 10: Meyer discloses the invention of claims 3 and 7 and further discloses the bottom portion having a rectangular shape with one curved side. Meyer discloses the invention essentially as claimed except for the bottom portion having a rectangular shape. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the hair dye bowl of Meyer by providing the bottom portion with a rectangular shape, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See MPEP 2144.04(IV)(B).  It appears that the disclosed device would perform equally well shaped as disclosed by Meyer.	
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 2017567) in view of Muhl (US 20110114107).
Claims 1-2: Meyer discloses a bowl (see Figs 1-2) comprising: a basin portion (see annotations) having a slanted back wall portion having a convex shaped surface (see annotations), a bottom portion (see annotations), a front straight wall portion (see annotations), a pair of side wall portions (see annotations), and a top portion having a continuous upper lip portion (see annotations) having a portion opposite the front straight wall portion having a convex shaped upper surface adjacent to the convex shaped surface. 
Meyer discloses the invention essentially as claimed except for a handle extending from the top portion adjacent to the portion having the convex upper surface with the handle having a bottom handle portion for stabilizing the bowl when the bowl is placed on a flat surface. Muhl, however, discloses a hair dye bowl comprising a basin formed by a front wall, slanted back wall and pair of sidewalls (see annotations) and further teaches providing hair dye bowls with a handle projecting from an upper lip of the basin opposite from the front wall with the handle having a bottom portion that will stabilize the bowl when placed on a flat surface (see annotations). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the hair dye bowl of Meyer by providing it with the handle of Muhl extending from the side opposite the front wall of the bowl as taught by Muhl in order to assist in carrying and moving the bowl around during use. This modification would result in the handle extending from the side with the convex shaped upper surface because this is the side opposite the front wall. 

    PNG
    media_image2.png
    411
    506
    media_image2.png
    Greyscale

Claim 3: Meyer discloses the slanted back wall portion comprising a bottom edge with the bottom portion formed between the bottom edge of the slanted back wall portion and the front straight wall portion and the pair of side wall portions (see annotations). 
Claim 4: modified Meyer discloses the invention of claims 3 and 7 and Meyer further discloses the bottom portion having a rectangular shape with one curved side. Modified Meyer discloses the invention essentially as claimed except for the bottom portion having a rectangular shape. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the hair dye bowl of modified Meyer by providing the bottom portion with a rectangular shape, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See MPEP 2144.04(IV)(B).  It appears that the disclosed device would perform equally well shaped as disclosed by modified Meyer.
Claim 5: Meyer discloses the slanted back wall portion having an edge (see dashed line of Fig 1) with the bottom portion extending between the edge and the front straight wall portion forming a ledge (22) therebetween (see Fig 1 & annotations). 
Claim 6: modified Meyer discloses the invention essentially as claimed except for the bowl further comprising a logo on the convex shaped upper surface. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the bowl of modified Meyer to comprise a logo on the convex shaped upper surface, since the courts have stated that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  See MPEP 2144.04(I). 

	

    PNG
    media_image3.png
    731
    1019
    media_image3.png
    Greyscale

Claims 7-8 and 11: Meyer discloses a bowl for use with hair color and a hair coloring brush (1; Col 1, 1-5) the bowl comprising: a basin portion having a slanted convex shaped back wall portion (see annotations) and a bottom edge (see dashed line of Fig 1), a bottom portion having a ledge portion (22 & see annotations), a front straight wall portion (see annotations), a pair of side wall portions (see annotations), and a top portion (see annotations) having a continuous upper lip portion with the lip having a portion opposite the front straight wall portion and having a convex shaped upper surface (see annotations) adjacent to the convex shaped surface (see annotations).
Meyer discloses the invention essentially as claimed except for a handle extending from the top portion adjacent to the portion having the convex upper surface with the handle having a bottom handle portion for stabilizing the bowl when the bowl is placed on a flat surface. Muhl, however, discloses a hair dye bowl comprising a basin formed by a front wall, slanted back wall and pair of sidewalls (see annotations) and further teaches providing hair dye bowls with a handle projecting from an upper lip of the basin opposite from the front wall with the handle having a bottom portion that will stabilize the bowl when placed on a flat surface (see annotations). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the hair dye bowl of Meyer by providing it with the handle of Muhl extending from the side opposite the front wall of the bowl as taught by Muhl in order to assist in carrying and moving the bowl around during use. This modification would result in the handle extending from the side with the convex shaped upper surface because this is the side opposite the front wall. 
Claim 9: modified Meyer discloses the invention essentially as claimed except for the bowl further comprising a logo on the slanted back wall portion. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the bowl of modified Meyer to comprise a logo on the slanted back wall portion, since the courts have stated that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  See MPEP 2144.04(I). 
Claim 10: modified Meyer discloses the invention of claims 3 and 7 and Meyer further discloses the bottom portion having a rectangular shape with one curved side. Modified Meyer discloses the invention essentially as claimed except for the bottom portion having a rectangular shape. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the hair dye bowl of modified Meyer by providing the bottom portion with a rectangular shape, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See MPEP 2144.04(IV)(B).  It appears that the disclosed device would perform equally well shaped as disclosed by modified Meyer.
Claim 12: modified Meyer discloses the invention essentially as claimed except for the bowl further comprising a logo on the convex shaped upper surface. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the bowl of modified Meyer to comprise a logo on the convex shaped upper surface, since the courts have stated that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  See MPEP 2144.04(I). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1/27/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772	
/YOGESH P PATEL/Primary Examiner, Art Unit 3772